STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     September 12, 2017
               Plaintiff-Appellee,

v                                                                    No. 332500
                                                                     Washtenaw Circuit Court
RAYMOND CHARLES PIERSON,                                             LC No. 10-001241-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

MARKEY, J. (concurrence).

        I concur in result only in respect to the evidentiary issue. I will join the lead opinion in
respect to all the other issues.

                                                             /s/ Jane E. Markey




                                                -1-